                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    CHERYL COLEMAN                                  §
                                                    §
    v.                                              §   Civil Action No. 4:19-CV-231
                                                    §   (Judge Mazzant/Judge Nowak)
    CARRINGTON MORTGAGE                             §
    SERVICES, LLC, ET AL.                           §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On April 12, 2021, the report of the Magistrate Judge (Dkt. #61) was entered containing proposed

    findings of fact and recommendations that Defendant Carrington Mortgage Services, LLC’s Third

    Motion to Dismiss (Dkt. #55) be granted and Plaintiff Cheryl Coleman’s claims be dismissed

    without prejudice. Plaintiff received electronic service of the report (Dkt. #31). Having received

    the report of the United States Magistrate Judge, and no objections thereto having been timely

    filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

    correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

           It is therefore ORDERED that Defendant Carrington Mortgage Services, LLC’s Third

    Motion to Dismiss (Dkt. #55) is GRANTED. Plaintiff Cheryl Coleman’s claims are DISMISSED

.   WITHOUT PREJUDICE.

           All relief not previously granted is DENIED.

           The Clerk is directed to CLOSE this civil action.

           IT IS SO ORDERED.
           SIGNED this 30th day of April, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
